Citation Nr: 1502367	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for dysthymic disorder with major depression and schizoaffective disorder (psychiatric disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to December 1996.  

The case comes to the Board of Veterans' Appeals (BOARD) on appeal of May 2011 and April 2014 rating decisions of the Department of Veterans (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional relevant medical records, including a June 2014 psychiatric report from P. Jindrich, Ph.D., were added to the claims files in June 2014, which is after the most recent Supplemental Statement of the Case (SSOC) dated in April 2014, without a written waiver of RO review.  The Veteran indicated in a December 2014 Additional Evidence Response Form that she wanted the case send back to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence prior to Board adjudication.

Consequently, this case will be returned to the AMC/RO for additional development prior to Board adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will readjudicate the claims of entitlement to an evaluation in excess of 50 percent for psychiatric disability and for a TDIU after consideration of the evidence submitted following the April 2014 SSOC.

2.  If either of the benefits sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


